Third District Court of Appeal
                               State of Florida

                      Opinion filed November 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1112
                      Lower Tribunal No. F20-10705
                          ________________


                               Guy Greene II,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Teresa
Pooler, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.

Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.